Citation Nr: 0600788	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  96-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entailment to service connection for an inflammatory 
bowel disease.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION


The veteran served on active duty from November 1989 to April 
1990 and from November 1990 to June 1991 including 
participation in Operations Desert Shield and Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Indianapolis, Indiana.  The veteran 
voiced disagreement in January 1998 and a statement of the 
case (SOC) was issued in March 1998.  The veteran perfected 
his appeal of these issues the following month.  The veteran 
moved during the pendency of his appeal and jurisdiction of 
his claims file come to the Board from the RO located in 
Atlanta, Georgia. 

In April 1998 the veteran also perfected an appeal for 
entitlement to a temporary total disability rating based on 
individual unemployability.  In January 1999 he perfected an 
appeal regarding the reduction of the evaluation of his 
service-connected low back disability.  The Board remanded 
these issues for additional development in January 1999 and 
after the completion of the requested development, these 
issues were resolved in the veteran's favor.  See February 
2005 rating decision.  As such, there remains no controversy 
for appellate consideration.

Service connection for hearing loss was denied by the Board 
in January 1999.  The Board notes that the RO reconsidered 
this issue in the February 2005 supplemental SOC (SSOC) on 
the basis the November 2000 change in law eliminated the 
well-grounded requirement.  However, as the January 1999 
decision was final prior to the enactment to the change in 
regulation, the RO's action does not confer jurisdiction of 
this issue on the Board.  

In April 1999, the veteran testified at a hearing before a 
Veterans Law Judge (VLJ), formerly known as a Member of the 
Board.  The VLJ who holds a hearing is required to 
participate in making the final determination of the claim.  
38 C.F.R. § 20.707 (2005).  The VLJ who conducted the April 
1999 hearing is no longer employed at the Board.  The veteran 
was so notified via letter in November 2005 correspondence 
and of his right to another hearing and that if he did not 
reply, it would be assumed that he did not want another 
hearing.  The veteran did not reply to the letter and 
therefore he is assumed to not want another hearing.

These issues were remanded by the Board in January 1999.  
However, additional development is needed prior to appellate 
review.  Therefore, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The veteran's military records generated during his active 
duty service with his reserve unit have not been located.  In 
one of the numerous attempts to obtain these records, 
however, the RO was advised by the National Personnel Records 
Center to re-submit its request using code "M04."  A 
specific request under that code is not of record.  That 
should be corrected.  

In addition, the April 1999 hearing transcript reflects that 
the veteran testified that while on active duty, he had 
problems with diarrhea and stomach cramps.  He also testified 
that he had depressive symptoms for which he saw a chaplain 
while on active duty.

The veteran was first diagnosed to have ulcerative colitis in 
1995, but a September 1992 VA medical record indicates that 
the veteran complained of abdominal pain but denied diarrhea.  
He was assessed as having gastritis possibly as secondary to 
medications.  A December 1992 VA medical record indicates 
that the veteran indicated that Motrin upset his stomach and 
complained of a recent increase in belching and flatulence.  
A January 1994 letter from a private physician indicates that 
as of December 1993, the veteran was still with diarrhea and 
a March 1994 private medical record references a bloody 
stool.

In February 1995, the veteran was hospitalized with 
complaints of abdominal pain and diarrhea.  The veteran gave 
a history of diarrhea and severe abdominal pain that had 
increased in severity since his discharge from active duty 
and his stay in Saudi Arabia.  The February 1995 records 
contain an impression of chronic gastroenteritis.  He was 
again hospitalized in September 1995, with a final diagnosis 
of ulcerative colitis.  Based on the subsequent development 
of small intestinal involvement, current private treatment 
records refer to the veteran as having Crohn's disease.  See 
July 2000 private medical evidence.  Due to the veteran's 
testimony of his in-service symptoms of abdominal pain and 
diarrhea and his subsequent diagnosis of an inflammatory 
bowel disease, the veteran's should be afforded a VA 
examination on this issue to obtain an etiological opinion, 
to include his alternative theory of entitlement on a 
secondary basis as due to his service-connected disabilities.  
See 38 C.F.R. § 3.159(c)(4) (2005); Duenas v. Principi, 18 
Vet. App. 512 (2004).  

The evidence also shows that the veteran was diagnosed with 
major depression in August 1992 and that he reported problems 
since his return from Saudi Arabia.  The August 1992 VA 
medical record further reflects that the veteran admitted to 
hearing noises, including while on active duty.  It also 
referenced 1991 treatment, but it does not appear that a 
specific effort has been made to obtain these earlier 
treatment records.  That should be done.  

Moreover, based on the veteran's testimony of depressive 
symptoms while in service and his subsequent diagnosis of 
major depression not long after service, the veteran's should 
be afforded a VA mental disorders examination on this issue 
to obtain an etiological opinion, to include his alternative 
theory of entitlement on a secondary basis as due to his 
service-connected disabilities.  See 38 C.F.R. § 3.159(c)(4) 
(2005); Duenas v. Principi, 18 Vet. App. 512 (2004).  

Finally, the veteran should be advised to submit any relevant 
evidence in his possession pertinent to his claims.  
38 C.F.R. § 3.159 (2005).

Accordingly, this matter is REMANDED for the following:

1.  Advise the veteran to submit any 
relevant evidence pertaining to his 
claims in his possession.  

2.  As requested by the National 
Personnel Records Center in December 
1999, the RO should request copies of any 
available service medical records using 
code "M04."  Copies of any available 
service personnel records also should be 
requested, and the veteran advised of any 
alternate records he could submit, e.g. 
statements from those with whom he 
served, letters home, etc. in support of 
his claims.  

3.  Schedule the veteran for a VA 
examination in connection with his 
inflammatory bowel disease claim.  After 
reviewing the file, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent possibility) that the 
veteran's inflammatory bowel disease is 
etiologically related to his complaints 
of in-service diarrhea and abdominal 
pain. 

The examiner also should provide an 
opinion as to whether the veteran's 
inflammatory bowel disease is at least as 
likely as not (50%) proximately due to or 
the result his service-connected 
disabilities (residuals of low back 
injury, including bilateral 
radiculopathy, and alopecia areata), to 
include any associated medications.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If any medical opinion cannot be 
given on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  

Send the claims folder to the examiner 
for review.

4.  Schedule the veteran for a VA mental 
disorders examination.  After reviewing 
the file, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent possibility) that any current 
psychiatric disorder is etiologically 
related to his complaints of in-service 
depressive symptoms. 

The examiner also should provide an 
opinion as to whether any current 
psychiatric disorder is at least as 
likely as not (50%) proximately due to or 
the result his service-connected 
disabilities (residuals of low back 
injury, including bilateral 
radiculopathy, and alopecia areata), to 
include any associated medications.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If any medical opinion cannot be 
given on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  

Send the claims folder to the examiner 
for review.

5.  Readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a SSOC 
that contains notice of all relevant 
actions taken on the claim for benefits 
and all evidence received since February 
2005.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


